Citation Nr: 1004030	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970 and from December 1970 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for further evidentiary development 
in October 2004 and June 2006.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held in September 2003, in Montgomery, Alabama, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file and has been reviewed.

The Board also notes that the October 2004 remand had 
directed that the Veteran and his representative be provided 
a statement of the case (SOC) for the issue of entitlement to 
a total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The RO did issue a SOC for that claim in October 2005, and 
the Veteran subsequently submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, on December 9, 2005.  However, 
the RO apparently determined that the substantive appeal was 
untimely. See 38 C.F.R. § 20.302(b) (2009).  The Board 
observed in its June 2006 decision and remand that there was 
no indication in the claims file that the RO had notified the 
Veteran that the substantive appeal was untimely.  Nor was 
there any indication that he was advised of his right to 
appeal the determination regarding timeliness. See 38 C.F.R. 
§ 19.34.  As such, the Board indicated in June 2006 that the 
RO should take the appropriate steps to address the 
deficiency.  Nevertheless, it does not appear that any 
corrective action has yet been taken.  Although the file 
contains an internal RO instruction form instructing that a 
letter about this matter be sent to the Veteran, no such 
letter is contained in the file.  It is also unclear as to 
whether the Veteran may intend to file a new claim for 
entitlement to TDIU.  Therefore, those matters are referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

In a July 2007 statement, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  See 38 C.F.R. 
§ 3.2600.  Because the Veteran has already provided sworn 
hearing testimony in his appeal, the Board sent him a letter 
in March 2009, requesting clarification as to whether he 
desired a second hearing before an RO official.  No response 
was received to this inquiry.  Because he has not withdrawn 
his request for a hearing, he is entitled to one prior to 
resolution of his appeal.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. b38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for narcolepsy.  In the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Veteran's newly-received service treatment records do 
indicate that he sought treatment in June 1969 at which time 
he reported having a history of "dozing" and falling asleep 
in class and on the job.  He later underwent an 
electroencephalogram (EEG) in February 1982, which was normal 
except for one event occurring in drowsiness.  It was noted 
that the configuration of wave forms in this event suggested 
that the activity was associated with drowsiness.  The 
Veteran was seen again in April 1982 at which time he 
indicated that he had had an episode of not being verbally 
responsive.  During the appointment itself, he had his head 
down and was unable to be aroused by loud verbal commands.  
In January 1987, the Veteran indicated that he was not 
sleeping well.  He was also seen in March 1987 at which time 
he reported having episodes of apnea as well as one episode 
of sitting up and staring with his eyes open during which he 
did not have any response for five to ten minutes.  In April 
1987, the Veteran sat down in a chair with his head down and 
was once again unable to be aroused to verbal response.  

Moreover, two fellow servicemen submitted lay statements in 
October 2002 in which they indicated that they had observed 
the Veteran fall asleep while sitting at his desk and driving 
in service.  One of those individuals had been the Veteran's 
supervisor and stated that he had suggested that the Veteran 
seek medical help and not be allowed to drive or work with 
dangerous equipment.

In addition, the Veteran's post-service medical records 
document his treatment for various sleep disorders.  Indeed, 
a November 2000 VA general medical examination assessed him 
as having sleep apnea and a history of narcolepsy.

Nevertheless, the evidence of record does not include a 
medical opinion based on a review of the Veteran's claims 
file that addresses whether he currently has narcolepsy that 
is causally or etiologically related to his symptomatology in 
service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any narcolepsy that 
may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions

1.  The RO should again seek 
clarification as to whether the Veteran 
indeed desires a second hearing in this 
matter.  If he does, or if he again fails 
to respond, a hearing before a Decision 
Review Officer should be scheduled.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any narcolepsy that may be 
present.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, and lay 
statements from fellow servicemen.  If a 
diagnosis of narcolepsy is rendered, the 
examiner should then indicate whether it 
is more, less, or equally likely that 
narcolepsy is related to his 
symptomatology in service or is 
otherwise causally or etiologically 
related to his military service.  
(The phrase "equally likely" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)  A clear rationale for all 
opinions should be fully explained and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

